                                                       FOR SETTLEMENT PURPOSES ONLY
                                                     ESTIMATED CALCULATION OF DAMAGES
                                                             MELANIE DONOVAN

                                                FLSA/NYLL OVERTIME COMPENSATION OWED
                                                                                                                                    Overtime Rate             Overtime Owed Per     Total Overtime
                             Number of   Number of Hours              Overtime Hours               Regular Rate (RR)                                                                 Comp Owed
Year        Period                                                                                                                     (OTR)                        Week
                            Weeks Worked Worked Per Week                   (Hrs Worked-40 Hrs)         (Hourly Rate of Pay)                                                        (OT Owed Per Week x No.
                                                                                                                                          (RR x 1.5)              (OT Hrs x OTR)
                                                                                                                                                                                      of Weeks Worked)
2015   10/4/15 - 12/26/15       12.00             41.75                           1.75             $                   21.07    $         31.61 $             55.32                $            663.84
                                                                                                                                   2015 Overtime Compensation Owed:                $            663.84
2016   12/27/15 - 4/2/16        14.00             41.75                           1.75             $                   21.07    $         31.61 $             55.32                $            774.48
       4/3/16 - 12/31/16        39.00             41.75                           1.75             $                   21.75    $         32.63 $             57.10                $          2,226.90
                                                                                                                                   2016 Overtime Compensation Owed:                $          3,001.38
2017     1/1/17 - 4/1/17        13.00             41.75                           1.75             $                   21.75    $         32.63 $             57.10                $            742.30
        4/2/16 - 7/29/17        17.00             41.75                           1.75             $                   22.31    $         33.47 $             58.57                $            995.69
                                                                                                                                   2017 Overtime Compensation Owed:                $          1,737.99
                                                                                                                               TOTAL FLSA/NYLL OVERTIME OWED:                      $          5,403.21

                                        NYLL REGULAR WAGES OWED

                                           Number of Unpaid                                             RW Owed                        Total RW
                             Number of                               Regular Rate (RR)                                                Comp Owed
Year        Period                          Regular Hours                                               Per Week
                            Weeks Worked                                   (Hourly Rate of Pay)                                 (RW Owed Per Week x No. of
                                           Worked Per Week                                         (Unpaid Hrs Worked x RR)
                                                                                                                                     Weeks Worked)


2015   10/4/15 - 12/26/15       12.00              0.50               $       21.07 $            10.54                          $                  126.48
                                                                              2015 Regular Wages Owed:                          $                  126.48
2016   12/27/15 - 4/2/16        14.00              0.50              $        21.07 $            10.54                          $                  147.56
       4/3/16 - 12/31/16        39.00              0.50              $        21.75 $            10.88                          $                  424.32
                                                                              2016 Regular Wages Owed:                          $                  571.88
2017     1/1/17 - 4/1/17        13.00              0.50              $        21.75 $            10.88                          $                  141.44
        4/2/16 - 7/29/17        17.00              0.50              $        22.31 $            11.16                          $                  189.72
                                                                              2017 Regular Wages Owed:                          $                  331.16
                                                                    TOTAL NYLL HOURLY WAGES OWED:                               $                1,029.52

                                                                                                                                   Total Non-
                             Number of       Regular Wages           OT Wages Earned Total Wages Earned
Year        Period                                                                                                                Discretionary
                            Weeks Worked    Earned Per Week             Per Week          Per Week
                                              (40 Hrs x $22.31)           (1.75 OT Hrs x $33.47)           (RW + OT)            Bonus Comp Owed
                                                                                                                                    (Earnings x Weeks x 8%)

2017      2nd Quarter           13.00            892.40               $        58.57 $            950.97 $                                         989.01
                                                                           2017 Bonus Compensation Owed: $                                         989.01
                                                                  TOTAL NYLL REGULAR WAGES OWED: $                                               2,018.53
                                                                        FOR SETTLEMENT PURPOSES ONLY
                                                                      ESTIMATED CALCULATION OF DAMAGES
                                                                              MELANIE DONOVAN

                                          NYLL 195(3) WAGE STATEMENT STATUTORY DAMAGES
                                                                          Total Number of
                                             Number of    Number of Days                            NYLL 195(3)                 Statutory Penalties
    Year                  Period                                             Work Days                                              ($250.00 x No. of Days
                                            Weeks Worked Worked per Week (Weeks Worked x Work Days Notices Received                        Worked)
                                                                                          per Week)
    2015             10/4/15 - 12/26/15          12.00               5.00                 60.00                None             $             15,000.00
    2016            12/27/15 - 12/31/16          53.00               5.00                265.00                None             $             66,250.00
    2017              1/1/17 - 7/29/17           30.00               5.00                150.00                None             $             37,500.00
                                                         *Statutory Maximum After Feb. 26, 2015 ($5,000 = $250.00 x 20 days):   $              5,000.00
                                                                                       TOTAL NYLL 195(3) PENALTIES:             $              5,000.00

                                                  CPLR INTEREST PURSUANT TO NY LAW
                                                               Number of Years                                            Total Interest
NYLL Claims       NYLL Claims Period         Approximate                        9% Interest Rate/ NYLL Comp Owed               Owed
                                                              From Mid-Point to
 Period Start           End                   Mid-Point                              Year             (OT + RW)        (No. Years x 0.09 x NYLL
                                                                  8/8/2019                                                   Comp Owed)
  10/4/2015             7/29/2017              8/31/2016            2.94              0.09        $          7,421.74 $               1,961.78
                                                                           TOTAL CPLR INTEREST OWED TO DATE: $                        1,961.78

                      NYLL LIQUIDATED DAMAGES
    Year               Comp Owed       LD %                      LD Per Year
                         (OT + RW)
    2015       $           790.32  100%                      $             790.32
    2016       $         3,573.26  100%                      $           3,573.26
    2017       $         3,058.16  100%                      $           3,058.16
            TOTAL NYLL LIQUIDATED DAMAGES:                   $           7,421.74

               Total NYLL Overtime Compensation Owed: $                  5,403.21
                        Total NYLL Regular Wages Owed: $                 2,018.53
                    Total NYLL 195(3) Statutory Penalties: $             5,000.00
                   Total NYLL Liquidated Damages Owed: $                 7,421.74
                               Total CPLR Interest Owed: $               1,961.78
                                *ESTIMATED TOTAL: $                     21,805.26
           *Plus reasonable attorneys' fees, costs and disbursements

                                                    This Calculation is Subject to Change During Conduction of Discovery in This Action
